Citation Nr: 1211613	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-39 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for right thigh scars, to include residuals of a gunshot wound.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and from January 1971 to March 1972.

This matter came to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified during a hearing at the RO conducted before the undersigned Acting Veterans Law Judge in July 2007.  A transcript of the hearing is of record.  

In September 2008, the Board remanded the Veteran's case to the RO for further evidentiary development.

The Board notes that, at his July 2007 Board hearing, the Veteran was represented by The American Legion.  In March 2008, the Veteran filed a signed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing the Veterans of Foreign Wars of the United States (VFW) to represent him.  In August 2010, The American Legion submitted a VA Form 646 on behalf of the Veteran.  In September 2010 correspondence from VFW, it indicated that it was unable to accept representation.  See 38 C.F.R. § 20.608(b)(1) (2011).  In a February 2012 submission from the Veteran, he stated his desire to represent himself.  Thus, the Board will view such submission as a revocation of any and all VA Form 21-22s pertaining to this appeal and the Board concludes that all due process requirements were met regarding the Veteran's right to representation in his appeal.  


FINDINGS OF FACT

1.  The Veteran's decreased visual acuity is due to refractive error and is not a disability for the purposes of entitlement to VA compensation benefits.

2.  A back disability first manifested many years after separation from service, and the preponderance of the credible evidence is against a finding that a current back disability is related to service, nor was degenerative joint disease of the lumbar spine manifest to a compensable degree within one year of his discharge from active military service.

3.  Right thigh scars, to include residuals of a gunshot wound, first manifested after separation from service, and the preponderance of the credible evidence is against a finding that a current right thigh scar is related to active service.


CONCLUSIONS OF LAW

1.  Service connection for decreased visual acuity due to refractive error is precluded by governing regulations.  38 U.S.C.A. §§ 1110, 5107 (West 2002 and West Supp. 2011); 38 C.F.R. §§ 3.303, 4.9 (2011).

2.  A back disability was not incurred in the Veteran's active duty service; nor may it be presumed to have been incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  Right thigh scars, to include residuals of a gunshot wound, were not incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in August 2004.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VAOGCPREC 1-2004 (Feb. 24, 2004).  The VCAA letter clearly advised the Veteran of the evidence necessary to substantiate his claims. 

As will be discussed below, the Board has determined that service connection is not warranted for the claimed disabilities, thus any question as to the appropriate disability rating and effective date is moot, and there can be no failure to notify prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing has the duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Acting Veterans Law Judge outlined the issues on appeal and the evidence needed for a grant of service connection, and then remanded the issues in September 2008 for further development with regard to current disabilities and whether there is a relationship to active service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the September 2008 Board Remand as it pertains to the service connection issues.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records and VA outpatient treatment records, to the extent available.  There is no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of record contains VA examinations and opinions of record which will be discussed in detail below.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection issues on appeal.


Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Eye disability

For purposes of entitlement to compensation, the law provides that refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran has claimed entitlement to service connection for eye disability due to repeated eye problems during service.  During his July 2007 Board hearing, the Veteran testified that he initially injured his eye in 1968 when a truck that he was riding in flipped and a piece of glass entered his eye.  He also testified that there was another incident in which he was treated for gunpowder in his eye.

Service treatment records include a December 1968 Report of Medical Examination that reflects that the Veteran's 'eyes-general' were clinically evaluated as normal.  His distant visual acuity was 30/20 in each eye.  A January 1970 ophthalmology consultation record reflects that the Veteran had a history of an eye injury and that he was hospitalized for 93 days.  His visual acuity was 20/30 bilaterally.  He complained of blurriness.  His vision was corrected to 20/20 with glasses.  

In May 1970, the Veteran complained of draining and redness in his eye for the last four days.  The assessment was conjunctivitis.  The following day his left eye condition was clearing.  Three days later, a discharge clinical record reflects that the Veteran had been admitted for acute iridocyclitis of the left eye.  A June 1970 Report of Medical Examination reflects that his 'eyes-general' were clinically evaluated as normal.  His distant visual acuity was 20/20.  A December 1970 Report of Medical Examination reflects that his 'eyes-general were clinically evaluated as normal.  A July 1971 Report of Medical Examination reflects that his 'eyes-general' were clinically evaluated as normal.  His distant visual acuity was 20/25 in the right eye and 20/20 in the left eye.  A January 1973 Report of Medical Examination reflects that his eyes were clinically evaluated as abnormal.  The examiner noted dark pigmented spots bilaterally conjunction laterally from accident.  

Post service, a June 2005 VA examination report reflects that the Veteran complained of some brown spots in his eyes and that he cannot see distance without corrective glasses.  He denied diplopia.  Upon physical examination, the examiner diagnosed large physiologic cups and myopic astigmatism.  

In June 2009, the Veteran underwent another VA examination.  The examiner noted that the Veteran had a chronic refractive error condition during service and after.  The examiner noted that the Veteran was claiming myopic astigmatism.  He had refractive error during service and after, and currently wore spectacles to correct.  He reported a history of a gun shell hitting his left eye while in service, although the examiner noted that such incident was not found in the claims folder.  Upon physical examination, the VA examiner diagnosed myopia/astigmatism/presbyopia both eyes.  

The VA examiner stated that the Veteran has myopic astigmatism in both eyes resulting in need for spectacle correction.  According to the examiner, it cannot be determined whether he has a congenital issue or progressive problem over the years, as eye records from his childhood were unavailable.  The VA examiner said that it was not likely he was born with significant refractive error as he had readings of 20/20 in each eye in the past, thus no amblyogenic refractive problem should have been present as a child.  Refractive errors can vary in degree and magnitude and are extremely common in the general population.  While some forms of refractive errors can be very progressive and even lead to ocular pathology and vision loss associated with the refractive error (such as degenerative myopia with subsequent choroidal neovascularization), the Veteran did not exhibit any of those findings.  His refractive error was shifting periodically over the years, and was most likely due to age related cataracts and environment related pinguecula/pterygiums present in both eyes.  Both of these entities are unrelated to any service related event and were naturally/commonly occurring problems that occur in the aging adult population.  The Veteran still had good correctable vision with proper spectacle prescription in both eyes and did not possess a pathologic or acquired refractive disorder due to any progressive corneal disorders such as keratoconus or pellucid marginal degeneration.  It was most likely that the Veteran has normally changing/increasing refractive error due to normal aging and changes to the intraocular lens and cornea.

As detailed, it is clear that the Veteran suffered from repeated eye problems in service to include burning of the eye, conjunctive inflammation, and pain.  The injury to the eye that required hospitalization for 93 days is not documented, but the Board concedes that the Veteran sustained some sort of injury to the eye during service prior to January 1970.  Despite the fact that he did suffer from eye problems and sustained injury to the eye during service, the medical evidence of record does not reflect that the Veteran suffered any residual eye disability due to a superimposed injury to the eyes during service.  In the absence of proof of a current disability of a residual eye disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A Veteran's belief that he is entitled to some sort of benefit simply because he had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of residuals of an eye disability, the Board must conclude the Veteran does not currently suffer from such a disability.

As detailed, the only diagnosis rendered with regard to the eyes is that of myopia, astigmatism, and presbyopia in both eyes.  Even if visual acuity decreased in service, service connection may not be allowed for refractive error of the eyes and myopia, astigmatism, and presbyopia are not diseases or injuries within the meaning of applicable legislation relating to service connection.  As detailed, the VA examiner opined that the Veteran had normally changing/increasing refractive error due to normal aging and changes to the intraocular lens and cornea.  The Veteran is not competent to state that his eye problems are due to a condition other than refractive error because he is not shown to have the medical expertise to determine the etiology of ocular pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Veteran's claim must be denied as a matter of law.  

Back disability

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) that summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Veteran testified that he injured his back during his first period of service and that his second period of service aggravated his back condition.  

Service treatment records reflect that, in October 1969, the Veteran complained of thoracic strain, but results of an x-ray examination were negative.  A Report of Medical Examination performed in June 1970 reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  A Report of Medical Examination performed in December 1970 reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in December 1970, he checked the 'No' box for 'back trouble of any kind.'  

Based on the objective normal findings in the June 1970 and December 1970 examination reports, the Board concludes that the Veteran did not have a back disability, thus he did not have a back disability that pre-existed his second period of service and he was presumed sound at entrance at that time.  38 U.S.C.A. § 1111.  A Report of Medical Examination performed in July 1971 reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  In December 1971, the Veteran sought treatment complaining of back pain and the assessment was a back strain treated with aspirin and exercises.  A January 1973 Report of Medical Examination reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.

Post service, in June 2005, the Veteran underwent a VA examination.  The Veteran reported that his back problems were related to an accident in which he sustained a gunshot wound to the right thigh.  At the same time he was pinned when his truck overturned and he sustained additional scars located over the right gluteal region anteriorly, the right greater trochanter, the medial aspect of the right thigh and the lateral aspect of the left calf.  He reported that when he sustained his back injury in 1969 after being pinned in the tractor trailer, he reported the injury but was not treated.  He stated that he received the first treatment after he left service.  The examiner diagnosed chronic lumbar strain.  The examiner opined that his low back condition was not as likely related to his military service.  

In June 2009, the Veteran underwent another VA examination.  The Veteran reported that he began having low back pain in 1969.  The examiner noted that there was documentation of a strain in the thoracic region with negative x-rays.  Notes from December 8 and 14, 1971, reflect a diagnosis of back strain which was treated conservatively.  The Veteran reported low back pain since that time.  He reported a gunshot wound to the right thigh resulting in multiple scars to the thigh.  He reported that he sustained a back injury in 1969 after he was pinned in the tractor trailer.  He stated that he reported the injury, but was not treated.  He stated that he was treated for this injury after he left service.  The examiner noted a recent diagnosis of lumbar spondylosis and that he received physical therapy in 2007.  Upon physical examination, the examiner diagnosed degenerative joint disease, lumbar spine.  

The VA examiner stated that the Veteran sustained episodes of lumbar strain while in service.  According to the record, his x-rays were negative for any fractures or signs of degenerative joint disease.  There was no documentation in his records supporting the development of a rapid spinal degeneration as a result of multiple sprains after he was discharged from service.  There were no medical notes from the 1970's or 1980's regarding back pain.  The VA examiner said that the Veteran's lumbar spine degenerative changes were likely the result of age or an undocumented trauma sustained after service.

As detailed, although the medical evidence of record reflects that the Veteran complained of a thoracic strain during his first period of service in October 1969, an x-ray was negative and a chronic disability was not diagnosed.  His back was clinically evaluated as normal on two occasions, in June 1970 and December 1970, by trained medical personnel.  Thus, the Veteran did not have a pre-existing back disability prior to his entry into his second period of active service, and there has been no suggestion by a medical provider or medical evidence that he had a pre-existing back disability.  

The Veteran has testified to suffering from back pain since October 1969; however, such assertion is in direct contradiction to his contemporaneous report during service in December 1970 that he was not experiencing any back problems.  As detailed, despite the complaints documented in October 1969 and December 1971, the June 1970, December 1970, July 1971, and January 1973 examination reports of record do not reflect any complaints or diagnoses related to the back.  

Notwithstanding this, in September 1976, approximately four years after separation from service, the Veteran filed a formal claim for compensation related to the purported October 1969 truck incident for other maladies, but did not claim compensation for a back disability.  This suggests that the Veteran did not have a back disability during service nor in the years following service, despite his current assertions that he continued to suffer from back pain from October 1969.  If he had a chronic back disability at that time, it would appear only logical that a claim would be made.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (A veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The first documented objective evidence of a chronic back disability was in or about 2000, thus approximately 28 years after separation from service.  The lack of any evidence of back pain or disability many years between the period of active duty and the initial findings or documented complaints of a back disability weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As detailed, both the June 2005 and June 2009 VA examiners reviewed the claims folder, interviewed the Veteran, and examined the Veteran, and opined that his back disability was not due to service.  The Board has determined that the June 2005 opinion is entitled to less probative value as it does not contain a rationale for the negative etiological opinion.  In assessing the probative value of this opinion, the Board notes that the failure of a physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Tokens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The opinion of the June 2009 VA examiner, however, leads to a finding that the Veteran's back disability is less likely than not related to service.  The Board accepts the opinion from the VA examiner as being the most probative medical evidence on the subject, as such was based on a review of all historical records and an examination of the Veteran.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the collective depth of the examination reports, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion to be probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there are no positive etiological opinions with regard to the etiology of his back disability.

The Board has considered the Veteran's contention that a relationship exists between his low back disability, and symptoms experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms, his symptoms in service, and their continuation since service.  However, the Board finds that the reported history of symptoms during service does not establish that chronic back disability existed at the time.  As detailed, despite the Veteran's testimony that he experienced back pain since October 1969, the contemporaneous service treatment records generated during that time reflect only the complaints in October 1969 and December 1971, and otherwise the examination reports reflect that his spine was normal and he specifically denied any back problems in December 1970.  The Board has weighed the Veteran's statements as to back symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA opinions of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  A chronic back disability was not diagnosed during service nor at the time of separation from service, and was not diagnosed until many years after separation from service.  The Veteran is not competent to provide an opinion of an etiological relationship to service as he does not have the requisite medical expertise, and he has submitted no medical evidence in support of such assertion.

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's back disability is causally related to the Veteran's active service.  

Right thigh scars

The Veteran has claimed that he has a right thigh scars due to a gunshot wound sustained in service in October 1969.  An October 1969 'Clinical Record Cover Sheet' reflects that he sustained an abrasion to his right thigh in the line of duty.  An October 1969 treatment record reflects that abrasions to his thigh and buttock were cleaned.  A June 1970 Report of Medical Examination reflects that his 'lower extremities' were clinically evaluated as normal, and there are no 'identifying body marks, scars, tattoos' documented in the report.  A December 1970 Report of Medical Examination reflects that his 'lower extremities' were clinically evaluated as normal and with regard to 'skin, lymphatics' he had a burn scar on his right thigh.  On a December 1970 Report of Medical History, he reported that he was "healthy" and that he had not had "an illness or injury."  A July 1971 Report of Medical Examination reflects that his 'lower extremities' were clinically evaluated as normal, and there are no 'identifying body marks, scars, tattoos' documented in the report.  A January 1973 Report of Medical Examination reflects that with regard to 'identifying body marks, scars, tattoos' he had a 3 centimeter scar bilateral shins from truck accident in Vietnam, and a 4 to 5 inch scar on his right hip.  His 'lower extremities' were clinically evaluated as normal.  

In September 1976, the Veteran filed a formal claim for compensation for gunshot wound to right leg which he stated occurred on June 15, 1969.  He reported that a tractor flipped over and he ripped skin off of his leg.  The claim was denied in December 1976; however, the file fails to reveal a letter indicating that the RO notified the Veteran of this determination.  

In June 2005, the Veteran underwent a VA examination.  The Veteran reported that he sustained problems with his lower extremities due to sustaining a gunshot wound to the right thigh.  He reported that he was pinned when his truck overturned and he sustained additional scars located over the right gluteal region anteriorly, the right greater trochanter, the medial aspect of the right thigh and the lateral aspect of the left calf.  He denied having sustained any other scars or gunshot wounds to any other parts of his body.  The Veteran reported that the gunshot wounds and scars had healed, and he had no complaints concerning these scars.  On physical examination, he had a surgical scar on the lateral aspect of the right thigh which according to the Veteran corresponded to the gunshot wound; a scar over the right gluteal region slightly anteriorly; a scar over the right greater trochanteric region, wide; a scar on the medial aspect of the right thigh, which is depressed; and, a scar over the lateral aspect of the left calf.  The wounds were healed and pliable, and not tender.  The examiner diagnosed healed scars from accidents secondary to gunshot wound and pinning on a tractor trailer, all healed.  

In June 2009, the Veteran underwent another VA examination.  The examiner noted scars of the right lower extremity as follows:  greater trochanter area, 8.5 x 3 cm; gluteal area, 7 x 2 cm; gluteal area, 5 x 1 cm; lateral thigh 12 x 1 cm; medial thigh, 2 x 1 cm diameter.  There was a scar on the left calf, 2 cm diameter.  The Veteran reported that he sustained a gunshot wound to the right thigh resulting in multiple scars to the thigh.  He was also pinned when his truck turned over and sustained more scars to the right gluteal area, right greater throchanter, and left calf.  He reported that this incident occurred in 1969.  The examiner diagnosed well healed, asymptomatic multiple surgical scars, bilateral lower extremities.  The examiner opined that the multiple healed scars were more likely not caused by or a result of the gunshot wound acquired during service.  The rationale was that he received a gunshot wound to his right thigh while in service.  

In May 2010, the Veteran underwent another VA examination.  The examiner noted scars on his right lower extremity as follows:  greater trochanter, 8.5 x 3 cm; gluteal, 7 x 2 cm; gluteal, 5 x 1 cm; lateral thigh, 12 x 1 cm; and, medial thigh, 3 x 1 cm.  The Veteran reported that while transporting ammunition, his truck was hit while he was sitting in the passenger seat.  The truck flipped over and pinned him underneath.  He sustained scars while pinned between the truck and the road.  He reported a gunshot wound which occurred at the same time but the examiner noted that the details were vague and there was nothing in the service treatment records to suggest a gunshot wound.  The Veteran reported that the incident occurred in 1969.  The examiner diagnosed multiple healed scars - right lower extremity.  

The VA examiner opined that the lower extremity scars were less likely as not caused by or a result of an injury incurred in service.  The examiner noted that the Veteran claimed that injuries to his lower extremity were incurred on the same night when he sustained a gunshot wound and was pinned under a truck.  A service treatment record dated October 1969 shows "abrasions on right thigh and left buttock cleaned."  The examiner stated that there is no record of any large laceration or wounds which would have caused the type of scars visible on physical exam.  Specifically, the 12 cm lateral thigh wound has evidence of previously being sutured, for which the service record is silent.  Thus, this scarring is not consistent with the description of "abrasions" cited once in the service medical record.  There is a medical exam dated 1973, four years following the alleged causative incident, which shows a 4 cm scar on right hip and 3 cm scar on bilateral shins.  These scars though very vaguely described appear to still be present.  However, there is no mention, even at that late date of the very noticeable 12 cm scar on his right lateral thigh.  It is unknown when this scar was sutured.  The Veteran's history was not consistent with the medical records which are available, thus a determination of "less likely as not" was made.  

As detailed, despite the Veteran's assertions otherwise, service treatment records do not reflect treatment for a gunshot wound, nor objective findings of a scar consistent with a gunshot wound.  The Veteran asserts that he sustained a gunshot wound to the right thigh, and scars due to an October 1969 incident in which he was pinned by a truck; however, service treatment records only reflect treatment for abrasions to the thigh and buttocks in October 1969.  Reports of Medical Examinations conducted in June 1970, December 1970, July 1971, and January 1973 do not reflect any scars consistent with a gunshot wound to the right thigh, and there are no documented complaints from the Veteran with regard to residuals of gunshot wound.  It seems that if he had actually sustained a gunshot wound to the right thigh, then he would have sought treatment in October 1969, or a subsequent examination report would have reflected residual scarring.  However, again, there were no identifying body marks or scars consistent with a gunshot wound noted on any of the examination reports prepared by trained medical personnel during service.  

The Board acknowledges that the June 2005 VA examiner diagnosed healed scars from accidents secondary to gunshot wound and pinning on a tractor trailer, and the June 2009 VA examiner opined that his scars were due to service as he received a gunshot wound to his right thigh while in service.  The Board cannot accept such VA examination reports and opinions as probative evidence in support of the claim, because, as detailed, service treatment records were devoid of any complaints or diagnoses related to residuals of a gunshot wound to the right thigh.  As will be discussed in detail below, the Veteran's contentions regarding suffering a gunshot wound to the right thigh in October 1969 is wholly unsupported by the contemporaneous service treatment records, and lack credibility.  The Board notes that while professional medical opinions must be considered, the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The Board accepts the May 2010 VA examination report and opinion as being the most probative medical evidence on the subject, as such was based on an interview with the Veteran, examination of the Veteran, and a review of all historical records, to include detailing the findings documented in the service treatment records.  See Boggs v. West, 11 Vet. App. at 334.  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion to be probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. at 429.  

The Board has considered the Veteran's contention that a relationship exists between his right thigh scars, and a gunshot wound sustained in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d at 1331; Washington v. Nicholson, 19 Vet. App. at 368-69.  See also Barr v. Nicholson, supra.

In this capacity, the Board finds that the Veteran is competent to attest to his current symptoms, his symptoms in service, and their continuation since service.  However, the Board finds that the Veteran's assertions that he sustained a gunshot wound to the right thigh lack credibility.  Service treatment records are void of any complaints or diagnoses related to a gunshot wound in October 1969, or to a scar on the right thigh that could be related to a gunshot wound.  It is nonsensical that he would sustain a gunshot wound, and service treatment records would not contain any reference to treatment or to residual scarring.  The Board has weighed the Veteran's statements with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA opinions of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence has no probative value whereas the objective medical evidence of record reflects that the current right thigh scar shown was not present in service.  Residuals of a gunshot wound to the right thigh was not documented until after separation from service.  The negative clinical and documentary evidence of a gunshot wound or residual scarring during service is more probative than the remote, unsupported assertions of the Veteran.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's right thigh scars are causally related to the Veteran's active service. 


All Disabilities

At this time, the Board points out that although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as blurred vision, tinnitus or varicose veins, he is not competent to provide evidence as to more complex medical questions, such as whether he has underlying chronic ocular, orthopedic, or skin pathology and whether it is related to service.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is capable of claiming that he has eye, back, and thigh scar problems, however as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

While the Veteran maintains that he has eye and back disorders, and right thigh scars related to active service, as a lay person, he has not been shown to be capable of making medical conclusions; thus, his statements regarding diagnosis and causation are not competent.  The Veteran is competent to report what comes to him through his senses, but he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for eye and back disorders and right thigh scars.  His claims are therefore denied.



Department of Veterans Affairs


